73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Thomas Edward BRUCE, Petitioner-Appellant,v.Ellis B. WRIGHT, Respondent-Appellee.
No. 95-6685.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 4, 1996.

Thomas Edward Bruce, Appellant Pro Se.
John H. McLees, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal substantially on the reasoning of the district court.  Bruce v. Wright, No. CA-93-232-R (W.D.Va. Mar. 30, 1995).  Two of Appellant's claims involved state evidentiary matters, which are not generally the basis for federal habeas relief.  Chance v. Garrison, 537 F.2d 1212, 1215 (4th Cir.1976).  Some of Appellant's claims were not presented to the state court, so those claims are defaulted.  Further, the state court found several of Appellant's claims procedurally barred, and he has not shown cause and prejudice or actual innocence to overcome the bar.  Murray v. Carrier, 477 U.S. 478 (1986).  Finally, Appellant did not establish ineffective assistance of counsel warranting habeas relief.  Strickland v. Washington, 466 U.S. 668, 694 (1984).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.